Citation Nr: 0315479	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  97-10 294A	)	DATE
	)
	)                

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1995 to May 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1997 RO decision which denied a TDIU rating.  
In September 1997, the veteran appeared at a hearing before 
the RO.  In May 2000, the Board remanded the claim to the RO 
for additional evidentiary development.


FINDINGS OF FACT

1.  The veteran is currently service-connected for a low back 
disability (rated 60 percent) and a left hip disability 
(rated 10 percent); her combined service-connected disability 
rating is 60 percent.

2.  The veteran has about three years of college education 
and is currently employed as a control technician at a radio 
station. 

3.  The veteran's service-connected disabilities do not 
preclude her from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1995 to May 1996.  Her service medical records show 
complaints of lower back and left hip pain following a left 
inferior pubic ramus stress fracture during service.

In August 1996, the RO granted service connection and a 60 
percent rating for a low back disability (traumatic lumbar 
paravertebral myositis, clinical left S1 with lumbar 
radiculopathy), and granted service connection and a 10 
percent rating for a left hip disability (status post left 
inferior pubic ramus fracture).  The veteran is not service-
connected for any other disabilities, and her combined 
service-connected disability rating is 60 percent.

In November 1996, the veteran filed her claim for a TDIU 
rating.  She indicated that she had last worked full time in 
May 1996, and that she had completed 3 1/2 years of college in 
pursuit of a pre-med degree.

In September 1997, the veteran and her mother testified at an 
RO hearing.  The veteran said that she was receiving 
treatment and was on medication for her conditions.  She said 
that her military career had been her last employment, and 
prior to that she had last been employed in 1992.  She stated 
that she had been unable to obtain employment or go back to 
school since her separation from the military because of her 
conditions.  She reported that she suffered from back spasms 
and could not remain seated or standing for very long and was 
under continuous treatment.  Her mother testified that she 
needed assistance with many of her daily activities and was 
unable to be employed full time.  Her mother stated that she 
did not see any improvement in her daughter's condition.  

Numerous VA outpatient treatment records submitted from the 
late 1990s show the veteran being seen for various 
conditions, including complaints of low back and left hip 
pain.  She was indicated to be suffering from depression and 
chronic pain syndrome during this time.  

In June and July of 1999, the veteran was given VA mental, 
neurological, and spine examinations.  She was indicated to 
be unemployed, and stated that she needed help in all of her 
daily activities because she could not bend and was unable to 
do anything on her own.  She was diagnosed with conversion 
disorder, personality disorder with strong histrionic 
elements, left hip pain status post left inferior pubic ramus 
fracture by history, traumatic lumbar paravertebral myositis 
with clinical left S1 radiculopathy, pituitary microadenoma, 
and headaches.  

In August 2002, a Social and Industrial Field Survey was 
conducted on the veteran.  She was indicated to have three 
years of university education prior to military service, and 
as being currently employed as a control technician at a 
radio station.  She was noted to have been employed at the 
radio station for the previous two years.  She reported she 
had no single residence but lived in three different places.  
She complained of chronic back spasms and an inability to 
move her legs normally.  She also complained of headaches and 
stated that she had depression.  She said that in her spare 
time she liked to sit on the beach and also liked to converse 
with her co-workers and a friend.  It was indicated that she 
drove a car.

Also in August 2002, the veteran was given a VA mental 
examination.  It was reported that the disability she claimed 
regarding her back and leg were not supported by objective 
findings.  The examiner stated that the Social and Industrial 
Field Survey report and the evidence in the veteran's case 
did not support her claim that she was totally disabled on 
account of her service-connected conditions.  It was noted 
that she was working and reportedly drove her car.  The 
examiner's impressions were conversion disorder and 
histrionic personality characteristics.  

In September 2002, a VA spine examination noted complaints of 
continuing low back pain and moderate to severe lumbosacral 
spasm, and diagnosed the veteran with mild disc bulges at L4-
L5 and L5-S1 by CT scan of the lumbar spine of November 1998.

In October 2002, the RO denied service connection for a 
psychiatric disorder, and such issue is not currently on 
appeal.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate her claim for a TDIU 
rating.  Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Total disability ratings for compensation based on individual 
unemployability (i.e., a TDIU rating) may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these 
percentage requirements are not met, entitlement to benefits 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b).  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

The veteran's service-connected disabilities include a low 
back disorder (rated 60 percent) and a left hip disorder 
(rated 10 percent).  The combined service-connected 
disability rating is 60 percent.  38 C.F.R. § 4.25.  As 
described in 38 C.F.R. § 4.16(a), these conditions also 
represent a single disability for the purpose of determining 
whether the percentage requirements are met for consideration 
of a TDIU rating.  Therefore, the veteran meets the 
percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU rating on a schedular basis, and the 
determinative issue is whether she is unemployable due to 
service-connected disabilities.  The focus is on whether the 
service-connected conditions would render it impossible for 
the average person to follow a "substantially gainful 
occupation."  Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 
2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
she can find employment.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).

The Board finds that the evidence as a whole demonstrates 
that the veteran's service-connected low back and left hip 
conditions do not render her unable to secure and follow a 
substantially gainful occupation.  VA examinations do not 
indicate such, and, moreover, the most recent evidence of 
record indicates that the veteran is currently gainfully 
employed, and thus is in fact able to secure and follow a 
substantially gainful occupation.  As the veteran is still 
capable of gainful employment, a TDIU rating is not 
warranted. 

As the preponderance of the evidence is against the claim for 
a TDIU rating, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU rating is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

